BRETT, Judge.
This is an original petition in habeas corpus brought by petitioner, Willie Neal, Jr., for the purpose of being admitted to bail for the charge of the murder of Freddie Fisher now pending in the District Court of Atoka County, Oklahoma.
The verified petition alleges that the petitioner is being unlawfully restrained of his liberty in the County Jail of Atoka County, Oklahoma, where he is awaiting trial on an information pending in the aforesaid court in the aforesaid county and state. He alleges that proof of guilt of the said crime allegedly committed on March 11, 1956, is not evident nor the presumption thereof great. It appears that he was denied bail at the preliminary hearing before the Honorable Gilbert W. Dan-ey, Judge of the County Court, sitting as the examining magistrate on a habeas corpus proceeding.
A transcript of those proceedings was offered in evidence. Thereafter, the defendant was sworn and orally testified in his own behalf. It will not be necessary to set out the evidence in detail, nor to comment on the weight of the evidence. It has been repeatedly held that right to bail in capital cases is absolute unless proof is evident, or presumption great that the defendant is guilty as charged, and in case of conviction he would probably receive life imprisonment or death. It appears such may be the situation, herein. Ex parte Christenberry, 82 Okl.Cr. 378, 170 P.2d 871; Ex parte Lee, 91 Okl.Cr. 426, 219 P.2d 638; Ex parte O’Quinn, 95 Okl.Cr. 430, 247 P.2d 537. We are further of the opinion, under the circumstances, that reasonable bond would be in the sum of Thirty Thousand Dollars.
It is therefore ordered that the petitioner be admitted to bail in the sum of Thirty Thousand Dollars to be approved by the District Court Clerk of Atoka County, Oklahoma, and when said bond is given and approved by the District Court Clerk that the petitioner be released to await trial and the further order of the said court.
POWELL, J., concurs.
JONES, P. J., not participating.